Citation Nr: 0334677	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-19 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable rating for eczema of the 
feet.

2.  Entitlement to a compensable rating for internal 
derangement of the right knee.

3.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June to August 1965.  This case is before the Board of 
Veterans Appeals (Board) from a March 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona which granted service connection for 
eczema of the feet and right knee internal derangement, each 
rated noncompensable.  The RO also denied a 10 percent rating 
based upon multiple, noncompensable service-connected 
disabilities interfering with employment.  See 38 C.F.R. 
§ 3.324.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  


In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA notice was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.  
Here, the March 2002 rating decision noted that "[t]his 
claim has been developed in full compliance with the 
provisions and requirements of the Veterans Claims Assistance 
Act of 2000/Public Law 106-475."  The statement of the case 
(SOC) issued in October 2002 cited some of the provisions of 
the VCAA.  However the RO has not provided the veteran 
specific notice of the VCAA as it relates to the increased 
rating claims.  This is a violation of Quartuccio [An August 
2001 letter to the veteran addressed the matter of  
entitlement to service connection for bilateral feet eczema 
and right knee internal derangement, benefits already 
granted].  The Board may not proceed with appellate review 
without correcting this procedural deficiency.  Under DAV, 
supra, the Board may not provide the notice on its own.  

In July 2002 the veteran elected to have an informal 
conference with a Decision Review Officer (DRO).  See VA Form 
21-4138.  Of record is what appears to be some sort of VA 
inter-office communication log.  One notation, dated August 
9, 2002 shows that the veteran called VA indicating that his 
request for a DRO decision was actually a request for a 
"personal hearing."  The veteran failed to report for a DRO 
informal conference scheduled to have been held on February 
3, 2003.  [He was informed of this scheduled conference by a 
January 14, 2003 letter].  A request for a hearing before a 
local hearing officer appears to remain outstanding.  

In January 2003 the veteran was reminded that he still had 
California Department of Veterans Affairs as his POA (power 
of attorney).  As he had relocated to Arizona, he was 
provided a VA Form 21-22 to use if he wished to select a new 
POA.  He did not return this form.  The California Department 
of Veterans Affairs has not revoked representation of the 
veteran, but also has provided no arguments on his behalf.  
It appears that the veteran no longer has representation.

The veteran has never been afforded a VA examination.  [He 
was informed in February 2002 that a VA examination was to be 
scheduled to determine his current level of disability, but 
he later called VA to inform them that he would not attend 
the examination.  Service connection for the claims now on 
appeal was subsequently granted].  Contemporaneous and 
thorough VA examinations (skin and orthopedic) are indicated.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  See also 38 
C.F.R. § 3.326; Green v. Derwinski, 1 Vet. App. 121, 123 
(1991); Lineberger v. Brown, 5 Vet. App. 367, 369 (1993); 
Waddell v. Brown, 5 Vet. App. 454 (1993).  Without the 
benefit of such examination findings, the claims may not be 
properly considered.  

It is also noteworthy that where, as here, a claim involves 
the assignment of an initial rating for a disability 
following the award of service connection for such 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure that all VCAA-mandated 
notice requirements are met as they apply to the 
current claims (to include the increased rating 
claims).  He should be advised what evidence is 
needed to establish entitlement to the benefits 
sought, what the record now shows, and of his and 
VA's respective responsibilities in obtaining any 
further evidence.  He should be given the requisite 
period of time to respond.  If outstanding evidence 
is identified, the RO should obtain such evidence 
or assist the veteran in obtaining such evidence.  
The veteran should also be advised that 
notwithstanding any previous instructions, a year 
is afforded for response to VCAA notice.  In 
addition, he should also be advised that he is no 
longer represented in this matter, and that he must 
submit a form designating a representative if he 
desires representation.

2.  The RO should ascertain whether the 
veteran still desires a local hearing at 
the RO.  If so, the RO should arrange for 
such a hearing.  All communications with 
the veteran in this regard should be 
documented in his claims file.  

3.  The RO should ask the veteran to identify all 
sources of treatment (VA and private) he received 
for his feet and right knee.  The RO should obtain 
(with the veteran's cooperation as indicated) 
copies of complete clinical records from all 
treatment sources identified.  

4.  The veteran should be afforded a VA examination 
to determine the current severity of the service-
connected skin disorder of the feet.  His claims 
folder should be made available to the examiner for 
review in conjunction with the examination.  The 
examination report should consider all findings 
necessary to evaluate the claim under both the old 
and new criteria for rating skin disorders.  The 
examiner must be provided copies of those criteria

5.  The RO should also schedule the veteran for a 
VA orthopedic examination to determine the current 
status of his service-connected right knee 
disability.  The examiner should review the claims 
file in conjunction with the examination.  All 
findings should be reported in detail.  The 
examiner should specifically comment regarding any 
associated weakness, pain, or limitation of motion.  
Any indicated studies, such as X-rays, should be 
conducted.

6.  The RO should then review the entire record and 
re-adjudicate the claims in light of all additional 
information received.  If any remains denied, the 
RO should issue an appropriate supplemental SOC, 
and give the veteran the requisite period of time 
to respond.  The case should then be returned to 
the Board, if in order, for further review.

The purposes of this remand are to ensure due process, 
satisfy notice requirements, and provide for adequate 
development of the record.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  These claims must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


